Citation Nr: 1731540	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease (DJD).

2.  Entitlement to an increased rating for left hip DJD, rated initially as 10 percent disabling and as noncompensable from April 6, 2016, to included consideration of whether it was appropriate to reduce the rating.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hip DJD, assigning noncompensable (zero percent) ratings effective May 15, 2013.

In April 2016, during the pendency of appeal, the RO increased initial ratings for the bilateral hip DJD to 10 percent.  These increases constitute partial grants of the benefits sought on appeal.  The issues therefore remain on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The April 2016 rating decision also decreased the rating for the left hip DJD to noncompensable, effective April 15, 2016.  Although the reduction was not specifically perfected to the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal for an increased rating for the left hip DJD because the increased rating claim covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issue of whether the reduction was proper.

In March 2017, the Board remanded the issues to schedule the Veteran for a requested Board videoconference hearing.  A hearing was subsequently scheduled in June 2017, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board is satisfied there has been substantial compliance with the remand's directives will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2016); see Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's right hip DJD is manifested by pain, extension greater than 5 degrees, and flexion greater than 45 degrees, without evidence of ankylosis, impairment of thigh, flail hip joint, or impairment of femur.

2.  In an April 2016 rating decision, the RO reduced the Veteran's rating for left hip DJD from 10 percent to noncompensable, effective April 15, 2016.  The 10 percent disability rating had been in effect for less than five years and the overall compensation paid to the Veteran remained unchanged at 70 percent.

3.  The evidence does not show an improvement in the left hip DJD or in the Veteran's ability to function under the ordinary conditions of life and work.

4.  For the entire period of appeal, the Veteran's left hip DJD is manifested by pain, extension greater than 5 degrees, and flexion greater than 45 degrees, without evidence of ankylosis, impairment of thigh, flail hip joint, or impairment of femur.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 10 percent for right hip DJD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5251 (2016).

2.  The reduction of the rating for left hip DJD from 10 percent to noncompensable, effective April 15, 2016, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.14 (2016).

3.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 10 percent for left hip DJD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5251 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2013, prior to the adjudication of the claims for service connection.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claims for higher initial ratings are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the claims.  
                                                                                                                                                                                                                                                                                                                             
The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and medical records have been obtained and are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence. 

The Veteran underwent VA examinations in October 2013, June 2014, and April 2016 to obtain medical evidence regarding the nature and severity of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disabilities.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's bilateral hip DJD is rated under Diagnostic Code 5251, for limitation of extension of thigh.  Under this diagnostic code, the sole rating provided is a 10 percent rating for extension limited to 5 degrees.  38 C.F.R. § 4.71a.  

38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth other potentially relevant provisions for disabilities of the hip and thigh.

The Schedule provides that the normal range of motion of the hip includes from zero degrees to 125 degrees of flexion and from zero degrees to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5250 governs ankylosis of the hip, and provides a 60 percent rating for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and in slight adduction or abduction.  A 70 percent rating is provided for intermediate unfavorable ankylosis.  A 90 percent rating for extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessary.  38 C.F.R. § 4.71a.  

Diagnostic Code 5252, which governs limitation of thing flexion, provides 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, 30 percent for flexion limited to 20 degrees, and a maximum 40 percent for flexion limited to 10 degrees.  Id.

Diagnostic Code 5253, for impairment of the thigh, provides a 10 percent rating of limitation of rotation of the thigh, cannot toe-out more than 15 degrees on affected leg; or for limitation of adduction of the thigh, cannot cross leg.  A 20 percent rating is warranted for limitation of abduction of the thigh, motion lost beyond 10 degrees.  Id.

Diagnostic Code 5254 provides an 80 percent rating for flail hip joint.  Id.  

Diagnostic Code 5255, for impairment of the femur, provides a 10 percent rating for malunion of the femur with slight knee or hip disability.  A 20 percent rating is warranted for malunion of the femur with moderate knee or hip disability, and a 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  Fracture of the surgical neck of, with false joint, warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur, with nonunion, without loose motion, weightbearing preserved with aid of brace also warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Factual Background

The Veteran contends that his bilateral hip DJD disabilities warrant higher ratings than currently assigned.  See the April 2014 notice of disagreement.

VA treatment records indicate that in May 2013, the Veteran reported having occasional sharp pains above his right hip with movement.  

The Veteran had a VA examination of the hips in October 2013.  He reported that he began having pain in his hips in April 2012.  The onset of pain was at night, which made it hard to sleep, and the pain had gotten worse since then.  He indicated that during flare-ups, he could not walk or sleep comfortably.  Range of motion measurements in the right hip showed flexion to 125 degrees or greater and more than 5 degrees of extension, without objective evidence of painful motion.  Range of motion measurements in the left hip showed flexion to 125 degrees or greater, with objective evidence of painful motion beginning at 125 degrees or greater, and greater than 5 degrees of extension, without objective evidence of painful motion.  Abduction was not lost beyond 10 degrees in either hip, adduction was not limited in either hip such that the Veteran could not cross his legs, and rotation was not limited in either hip such the Veteran could not toe-out more than 15 degrees.  After repetitive-use testing with three repetitions, ranges of motion remained the same and the Veteran did not have additional functional loss or impairment of the hip and thigh.  The Veteran also did not have pain on palpation in either hip, and muscle strength was normal bilaterally.  The Veteran did not have ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  He had used a walker or cane on at least one occasion since April.  X-rays showed early DJD in the bilateral hips.

In August 2013, the Veteran was seen at VA for right knee and hip pain after falling on a sidewalk.  

In a January 2014 VA cardiology appointment, the Veteran reported having pain "sometimes" in the bilateral hips.

In June 2014, the Veteran had a second VA examination of the hips.  The Veteran reported have flare-ups, which included a worsening pain in the hips and inability to sleep on the flared hip.  Range of motion measurements in the right hip showed flexion to 125 degrees or greater and more than 5 degrees of extension, without objective evidence of painful motion.  Range of motion measurements in the left hip showed flexion to 125 degrees or greater, with objective evidence of painful motion beginning at 125 degrees or greater, and greater than 5 degrees of extension, without objective evidence of painful motion.  Abduction was not lost beyond 10 degrees in either hip, adduction was not limited in either hip such that the Veteran could not cross his legs, and rotation was not limited in either hip such the Veteran could not toe-out more than 15 degrees.  After repetitive-use testing with three repetitions, ranges of motion remained the same and there was interference with sitting, standing, and/or weight-bearing bilaterally.  There was pain on palpation of the right hip, and muscle strength was normal bilaterally.  The Veteran did not have ankylosis, malunion or nonunion of the femur, or flail hip joint.  His right left was 95 centimeters long and the left leg was 94 centimeters long.  The Veteran used a cane and knee brace occasionally (4-5 times per year).  X-rays showed minor degenerative spurs bilaterally.

The Veteran was afforded a third VA examination of the hips in April 2016.  He reported that his hip pain "comes and goes" and was worse when lying on his side.  He was not currently taking any medication or receiving any treatment for his hips.  The veteran indicated that during flare-ups it hurt more to walk and he could not walk longer than a quarter-mile.  Upon physical examination, the Veteran's ranges of motion were normal bilaterally, including flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Adduction was not limited in either hip such that the Veteran could not cross his legs.  There was objective evidence of mild localized tenderness or pain on palpation on both hips.  After repetitive-use testing with three repetitions, there was no additional loss of function or range of motion in either hip.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time or during a flare-up, and that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The examiner also indicated that pain significantly limited the functional ability of the right hip with repeated use over a period of time or during flare-ups.  Other symptoms contributing to the disability included disturbance of locomotion bilaterally.  Results of muscle strength testing were normally bilaterally.  The Veteran did not have ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  He used a walker every 2-3 weeks for a few hours for right lower extremity pain.  

IV.  Right Hip DJD

After careful review, the Board finds that, for the entire period of appeal, the right hip DJD is manifested by pain, extension greater than 5 degrees, and flexion greater than 45 degrees.  As consistently noted by the October 2013, June 2014, and April 2016 VA examiners, range of motion measurements in the right hip showed flexion to 125 degrees or greater and more than 5 degrees of extension.  As such, a rating in excess of 10 percent under Diagnostic Code 5251 is not warranted.  

The sole and maximum rating available under Diagnostic Code 5251, under which the Veteran is currently rated, is a 10 percent rating.  The Board has considered whether a separate or higher rating is warranted under an alternative diagnostic code, but finds that no alternate or additional ratings are warranted.  First, there is no evidence that the Veteran has ever been found to have right hip ankylosis, malunion or nonunion of the femur, or flail hip joint to warrant consideration of Diagnostic Codes 5250 (ankylosis), 5254 (flail joint), or 5255 (impairment of femur).  Second, the evidence does not reflect that the Veteran has ever been found to have flexion limited to 45 degrees or more, limitation of rotation such that he could not toe-out more than 15 degree, limitation of adduction such that he could not cross his legs, or limitation of abduction such that motion was lost beyond 10 degrees to warrant a separate or higher rating under Diagnostic Codes 5252 (limitation of flexion) or 5253 (impairment of thigh).  

The Board has also considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran was able to complete repetitive-use testing in all three VA examinations without loss of range of motion.  Thus, any additional limitation due to pain did not more nearly approximate a finding of flexion limited to 30 degrees, limitation of rotation such that he could not toe-out more than 15 degree, limitation of adduction such that he could not cross his legs, or limitation of abduction such that motion was lost beyond 10 degrees.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As such, a rating in excess of 10 percent for the right hip DJD is not warranted at any point during the period of appeal.

V.  Left Hip DJD

Rating Reduction

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  In this case, no reduction notification procedures were undertaken, but the Board finds that none were required, as the overall compensation paid to the Veteran remained at 70 percent.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992).

Moreover, in certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, however, the 10 percent rating assigned to the left hip DJD had been in effect for less than five years before the reduction took effect.  As such, the provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply.  

Prior to reducing a Veteran's disability rating, however, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).  A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Here, the reduction was based on the April 2016 VA examination.  The rating decision noted that in the examination, the Veteran was found to have left hip arthritis without painful or limited motion of the joint.  As such, a noncompensable rating was assigned from April 15, 2016. 

A previous VA examination of the left hip, conducted in October 2013, was used as the basis for the initial 10 percent rating for the left hip DJD.  In this examination, the Veteran was found to have left hip arthritis with painful motion of the joint.

The Board finds that the medical evidence does not show an improvement in the left hip DJD between the October 2013 VA examination and the April 2016 VA examination.  The Veteran consistently reported that he had pain in the left hip, that it hurt to sleep on his side, and that he had flare-up of increased pain and difficulty walking.  Moreover, the April 2016 VA examiner noted that the Veteran had objective evidence of localized tenderness or pain on palpation of the left hip joint.  

The Board also finds that the medical evidence does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  There is also no evidence that the lack of pain noted with range of motion testing improved the Veteran's ability to function.  He consistently reported having sleeping and walking due to the hip pain.  Furthermore, both the October 2013 and April 2016 examination reports indicate that the Veteran's hip condition impacted his ability to work.  Specifically, the October 2013 VA examination report indicates that the Veteran was unable to walk longer than half a mile in his job, and the April 2016 VA examiner indicated that the Veteran could not do prolonged walking.  Thus, the Board resolves all doubt in favor of the Veteran and finds that actual improvement in his ability to function under the ordinary conditions of life and work has not been shown.

As such, the Board finds that the April 2016 rating reduction was improper.  Accordingly, the 10 percent evaluation for left hip DJD is restored.

Increased Rating

The Board also finds that, for the entire period of appeal, the left hip DJD is manifested by pain, extension greater than 5 degrees, and flexion greater than 45 degrees.  As consistently noted by the October 2013, June 2014, and April 2016 VA examiners, range of motion measurements in the left hip showed flexion to 125 degrees or greater and more than 5 degrees of extension.  As such, a rating in excess of 10 percent under Diagnostic Code 5251 is not warranted.  

As discussed above, the sole and maximum rating available under Diagnostic Code 5251, under which the Veteran is currently rated, is a 10 percent rating.  The Board has considered whether a separate or higher rating is warranted under an alternative diagnostic code, but finds that no alternate or additional ratings are warranted.  There is no evidence that the Veteran has ever been found to have right hip ankylosis, malunion or nonunion of the femur, or flail hip joint to warrant consideration of Diagnostic Codes 5250 (ankylosis), 5254 (flail joint), or 5255 (impairment of femur).  The evidence also does not reflect that the Veteran has ever been found to have flexion limited to 45 degrees or more, limitation of rotation such that he could not toe-out more than 15 degree, limitation of adduction such that he could not cross his legs, or limitation of abduction such that motion was lost beyond 10 degrees to warrant a separate or higher rating under Diagnostic Codes 5252 (limitation of flexion) or 5253 (impairment of thigh).  

There is also no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran was able to complete repetitive-use testing in all three VA examinations without loss of range of motion.  Thus, any additional limitation due to pain did not more nearly approximate a finding of flexion limited to 30 degrees, limitation of rotation such that he could not toe-out more than 15 degree, limitation of adduction such that he could not cross his legs, or limitation of abduction such that motion was lost beyond 10 degrees.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As such, a rating in excess of 10 percent for the left hip DJD is not warranted at any point during the period of appeal.

VI.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, arthritis by x-rays, extension greater than 5 degrees, and flexion greater than 45 degrees, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms were not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings assigned for his levels of impairment.  In other words, the Veteran does not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An initial rating in excess of 10 percent for right hip DJD is denied.

Restoration of the 10 percent rating for left hip DJD is granted.

An initial rating in excess of 10 percent for left hip DJD is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


